Citation Nr: 1035566	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-06 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to increases in the "staged" ratings assigned 
for lumbosacral strain (20 percent prior to April 21, 2010, and 
40 percent from that date).

2.  Entitlement to a rating in excess of 10 percent for left knee 
tendonitis.

3.  Entitlement to a compensable rating for right foot plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 2003 to May 2004.  These matters are before the Board of 
Veterans' Appeals on appeal from a September 2004 rating decision 
by the Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for the 
disabilities at issue, and assigned the initial rating for each.  
In January 2009, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
claims file.  In May 2009, the matters were remanded for further 
development.  A June 2010 rating decision increased the rating 
for lumbosacral strain to 40, effective April 21, 2010 (the date 
of a VA examination).  As the Veteran continues to express 
disagreement with the assigned ratings, and the ratings are less 
than the maximum under the applicable criteria, the claims remain 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The matters of the rating for right foot plantar fasciitis 
and entitlement to a total disability rating based on 
individual unemployability (TDIU) are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if action on 
her part is required.


FINDINGS OF FACT

1.  Prior to April 21, 2010 the Veteran's service connected low 
back disability was not shown to have been manifested by forward 
flexion of the thoracolumbar spine  limited to 30 degrees or less 
or by favorable ankylosis of the entire thoracolumbar spine; 
separately ratable neurological symptoms or incapacitating 
episodes of intervertebral disc syndrome were not shown.

2.  From April 21, 2010 the Veteran's service-connected low back 
disability is not shown to have been manifested by unfavorable 
ankylosis of the entire thoracolumbar spine; separately ratable 
neurological symptoms or incapacitating episodes of 
intervertebral disc syndrome are not shown.

3.  At no time during the appeal period is the Veteran's left 
knee tendonitis shown to have manifested by arthritis shown by X-
ray, instability, limitation of extension, or limitation of 
flexion to 30 degrees or less; the knee is not ankylosed.  


CONCLUSIONS OF LAW

1.  Ratings in excess of 20 percent prior to April 21, 2010 
and/or 40 percent from that date are not warranted for the 
Veteran's lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes (Codes) 5237 (2009).

2.  A rating in excess of 10 percent is not warranted for the 
Veteran's left knee tendonitis.  38 U.S.C.A.§§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5003, 5010, 5256, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

This appeal is from the initial ratings assigned with a grant of 
service connection.  The statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, and 
an effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because the 
claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  A January 2006 statement of the case (SOC), and 
November 2007 and April and July 2008 supplemental SOCs (SSOCs) 
provided notice on the "downstream" issue of an increased 
initial rating, and readjudicated the matters after the Veteran 
had opportunity to respond.  She has not alleged that she is 
prejudiced by a notice defect.  See Goodwin v. Peake, 22. Vet. 
App. 128 (2008).

Regarding VA's duty to assist, all available pertinent medical 
evidence identified by the Veteran has been obtained.  She was 
afforded VA examinations in September 2004, October 2007, 
February 2008, and pursuant to the Board's May 2009 remand, in 
April 2010.  The Board finds the April 2010 examination adequate 
for rating purposes as it includes review of pertinent medical 
history, and the findings include the information necessary for 
consideration of the applicable criteria.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  VA's duty to assist her in the 
development of facts pertinent to her claims is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  "Staged" ratings have been assigned for the 
Veteran's service-connected low back disability by the RO, and, 
as noted, both "stages" are under consideration.  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 (concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups), 4.45 (concerning weakened movement, excess fatigability, 
and incoordination), and 4.10 (concerning the effects of the 
disability on the veteran's ordinary activity) are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, regarding the rating for lumbosacral strain, the Board 
notes that the General Formula (outlined below) provides for 
ratings based on limitation of motion to be applied with or 
without symptoms such as pain, stiffness, etc.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

Low Back:

The Veteran's service treatment records (STRs) do not show 
treatment for low back complaints.

Private treatment records from June 2004 to August 2007 note that 
the Veteran was seen for chronic back pain.  The records do not 
include ranges of spine motion.

On September 2004 VA examination, the Veteran reported that her 
back pain is a "stiff achy pain without spasms".  She had the 
pain daily, without flare-ups.  Vioxx eased the pain.  She denied 
any radicular symptoms.  Physical examination revealed there were 
no noted lumbar spasms; straight leg elevation test was negative; 
deep tendon reflexes were symmetrical; motor testing was 5/5; 
sensory reflexes were unremarkable.  Range of motion studies 
revealed forward flexion from 0 to 60 degrees; extension 0 to 20 
degrees; lateral rotation 0 to 25 degrees, bilaterally; lateral 
flexion 0 to 25 degrees, bilaterally.  The diagnosis was chronic 
lower back strain/sprain without evidence of fatigability or 
incoordination.

In an August 2005 statement, the Veteran related that her 
disabilities affect her ability to work and lead a normal life.

On October 2007 VA examination, the Veteran complained of severe 
and constant low back pain.  She denied pain radiation to her 
lower extremities.  She had a normal gait, and did not use a 
cane, crutch, walker, brace or wheelchair for ambulation.  She 
reported that she was currently a student.  She indicated that 
when she was employed in security, she had difficulty with 
prolonged standing and walking for more than a half hour, and 
bending or lifting more than 15 pounds due to her low back pain.  
Regarding activities of daily living, the Veteran reported 
difficulty sitting for more than 5 minutes, standing or walking 
for more than a half hour, bending, or lifting more than 15 
pounds due to her low back pain.  Range of motion studies 
revealed forward flexion from 0 to 90 degrees; extension from 0 
to 30 degrees; lateral rotation from 0 to 30 degrees, 
bilaterally; lateral flexion from 0 to 30 degrees, bilaterally.  
With repetition times three, range of motion was not additionally 
limited by pain, fatigue, weakness or lack of endurance.  The 
Veteran denied any flare-ups in regards to her low back 
condition.  There was mild or minimal pain of the lumbar spine 
with lumbar flexion 80 degrees to 90 degrees; bilateral lumbar 
flexion 20 degrees to 30 degrees; bilateral rotation 20 degrees 
to 30 degrees; and extension 20 degrees to 30 degrees.  Mild or 
minimal lumbar spine pain with minimal spasms, minimal tenderness 
but no weakness was noted.  Neurological examination revealed 
that sensory and motor functions related to the Veteran's lumbar 
spine ere normal.  Recent X-rays reviewed by the examiner did not 
show arthritis.

Regarding functional impairment, the examiner opined:

"As it relates to the Veteran's occupation in the past in 
security and also as a student, the Veteran has difficulty 
in prolonged sitting for more than 5 minutes, standing and 
walking for more than a half hour, bending and lifting more 
than 15 pounds due to her low back pain."

On April 2010 VA examination, the Veteran reported constant low 
back pain.  She indicated that she was currently unemployed, was 
last employed in 2005 as a waitress, and stopped working due to 
low back pain.  She denied radiation of pain to her extremities.  
She was able to ambulate without assistive devices.  Regarding 
activities of daily living, the Veteran reported that she avoided 
lifting more than 20 pounds because of pain; and did not run; 
sitting more than five minutes caused increased pain; she could 
not kneel to tend to the needs of her two small children.  
Physical examination revealed a normal gait; tenderness to 
palpation over the lumbosacral area; and no palpable muscle 
spasm.  Ranges of motion were: Forward flexion 0 to 30 degrees; 
extension 0 to 10 degrees; bilateral lateral rotation 0 to 20 
degrees; bilateral lateral flexion 0 to 20 degrees.  After 
repetition times three, forward flexion was decreased to 25 
degrees; extension to 5 degrees; bilateral lateral rotation and 
flexion remained unchanged.  Neurological examination revealed 
5/5 strength in the lower extremities; there was no sensory 
impairment in the lower extremities; straight leg raising was 
negative bilaterally.
Lumbosacral strain is rated under 38 C.F.R. § 4.71a, Code 5237, 
and under the General Formula for Rating Diseases and Injuries of 
the Spine (General Formula).  38 C.F.R. § 4.71a, Codes 5237.

Under the General Formula, a 20 percent rating is warranted when 
there is forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted where there is forward flexion of the 
thoracolumbar spine of 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine; and a 50 percent rating is 
warranted where there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Code 5237.

Any associated objective neurologic abnormalities, including, but 
not limited to bowel or bladder impairment, are to be rated 
separately, under the appropriate Code.  Id., Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  Id., Note 
(2).

Favorable ankylosis is fixation of a spinal segment in the 
neutral position (zero degrees).  Id., Note (5).

A rating in excess of 20 percent prior to April 21, 2010

The evidence does not show that prior to April 21, 2010 forward 
flexion of the Veteran's thoracolumbar spine was limited to 30 
degrees or less.  On September 2004 VA examination forward 
flexion was to 60 degrees without pain noted.  On October 2007 VA 
examination forward flexion was to 90 degrees with pain at 80 to 
90 degrees.  The examinations did not reveal any separately 
ratable neurological symptoms and the record is also silent for 
findings of favorable ankylosis.  
In summary, the Veteran's lumbosacral strain did not meet the 
criteria for the next higher (40 percent rating) at any time 
prior to April 21, 2010.

A rating in excess of 40 from April 21, 2010

From April 21, 2010 the medical evidence of record does not show 
any ankylosis of the thoracolumbar spine, much less the 
unfavorable ankylosis that would warrant the next higher, 50 
percent, rating.  On April 2010 examination there was no 
ankylosis of the thoracolumbar spine noted.  Consequently, the 
next higher (50 percent) rating under the General Formula 
criteria is not warranted.  Notably, there is no evidence of 
separately ratable neurological symptoms.

In summary, symptoms of the Veteran's lumbosacral strain have not 
met the schedular criteria for the next higher (50 percent 
rating) at any time since April 21, 2010. 

Left knee:

The Veteran's STRs include January and April 2004 records which 
note her complaints of bilateral knee pain.  Physical 
examinations revealed generalized tenderness; no effusion; good 
patellar tracking; no grinding or laxity; negative Lachman, 
Drawer, and McMurray testing.

A June 2004 private record notes that the Veteran's left knee has 
normal range of motion without any joint instability, crepitus or 
effusion.

On September 2004 VA examination, the Veteran reported that her 
left knee pain radiates from the anterior knee to the posterior 
knee.  She stated that if she walks more than 15 minutes her pain 
is aggravated.  Physical examination revealed range of motion was 
from 0 to 135 degrees; Drawer and McMurray's signs were negative; 
there was no laxity.  The diagnosis was tendonitis of the left 
knee with no evidence of fatigability or incoordination.

On February 2008 VA examination, the Veteran reported moderate 
intermittent left knee pain that occurred three to four times a 
week.  She presented with a mild antalgic gait; however she 
denied use of canes, crutches, walkers, braces or a wheelchair.  
She reported difficulty with prolonged standing, walking and 
climbing.  Physical examination revealed that the range of motion 
was from 0 to 100 degrees; there was evidence of mild to moderate 
left knee pain on motion between 90 and 100 degrees.  With 
repetition times three, the range of motion was not additionally 
limited by pain, fatigue, weakness or lack of endurance.  There 
was no instability.  Drawer and McMurray's sign was negative.  
There was no crepitus on palpation; no swelling; there was mild 
to moderate tenderness along the anterior aspect of the left 
knee.

Regarding functional impairment, the examiner opined:

"As it relates to the Veteran's occupation in security and 
also in regards to activities of daily living, the Veteran 
has difficulty in prolonged standing for more than a half 
hour, walking for more than one hour, walking up and down 
steps, climbing and squatting due to her left knee pain."

On April 2010 VA examination, the Veteran reported constant left 
knee pain.  She reported that she is unable to run, or walk for 
more than a half hour; she reported difficulty climbing the steps 
at her home; she denied experiencing locking of the knee 
(although it buckled at least once a week).  Physical examination 
revealed tenderness over the left knee medial surface; no 
effusion, warmth or erythema.  The range of motion was from 0 to 
50 degrees; after repetition times three, the range of motion was 
decreased to 0 to 40 degrees.  Lachman and McMurray's tests were 
negative.  There was no instability or subluxation.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under the 
limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may be 
assigned when limitation of knee motion is compensable or (under 
Code 5003 or 5010), when there is X-ray evidence of arthritis 
together with a finding of painful motion.

As there is no specific diagnostic code for rating knee 
tendonitis, such disability must be rated by analogy.  See 
38 C.F.R. § 4.20.  The RO has rated the Veteran's left knee 
disability by analogy to 38 C.F.R. § 4.71a, Code 5257 (for knee 
disability manifested by instability).  

Under Code 5257 a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate subluxation or lateral instability, and a 30 
percent rating for severe subluxation or lateral instability.  
38 C.F.R. § 4.71a.  Here, there is no objective evidence of 
instability or subluxation of the left knee at any time during 
the appeal period.  VA examinations of record do not show 
(midline or anterior/posterior) instability and Lachman and 
McMurray signs were negative.  There is no evidence that the 
Veteran wears a knee brace for stability; in fact, she has 
throughout denied having to use an assistive device for 
ambulation.

Under Code 5003, degenerative arthritis is rated based on 
limitation of motion.  If limitation of motion is present, but 
noncompensable, a rating of 10 percent is for application for 
each major joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

The diagnostic codes governing ratings based on limitation of 
motion of a knee include Code 5260 (limitation of flexion) and 
Code 5261 (limitation of extension).  Under Code 5260, limitation 
of flexion is rated 30 percent when to 15 degrees; 20 percent 
when to 30 degrees; 10 percent, when to 45 degrees; and 0 
percent when to 60 degrees.  Under Code 5261, limitation of 
extension is rated 50 percent when to 45 degrees; 40 percent, 
when to 30 degrees; 30 percent, when to 20 degrees; 20 percent 
when to 15 degrees; 10 percent when to 10 degrees; and 0 percent 
when to 5 degrees.  38 C.F.R. § 4.71a.

As noted, the Veteran's left knee disability has rated under Code 
5257.  However, given the disability presented and symptoms found 
(i.e., that has been no finding of instability or compensable 
limitation of knee extension), the Board finds the more 
appropriate analogy is Code 5260 (for limitation of flexion).  
38 C.F.R. § 4.20.  The evidence of record does not show the 
Veteran's left knee flexion was limited to 30 degrees or less (or 
that extension was at all limited).  Even with consideration of 
the notation of pain at the end range of motion, the degree of 
motion (to 40 degrees) shown does not warrant the next higher (20 
percent rating) under code 5260.  

The evidence does not show  X-ray confirmed arthritis of the left 
knee.  Notably, there is no evidence of ankylosis, dislocated 
semilunar cartilage/symptomatic removal of semilunar cartilage, 
or tibia and fibula impairment; consequently, Codes 5256, 5258, 
5259 and 5262 do not apply.

The Board has noted the Veteran's statements that indicate that 
she has noticed a worsening of her condition; while she is 
competent to report her lay observations of apparent increased 
functional impairment, she is not competent to establish a 
specific level of disability that requires clinical 
measurement/orthopedic evaluation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

The competent (medical) evidence of record does not show 
manifestations that would warrant a schedular rating in excess of 
10 percent for the Veteran's service connected left knee 
disability under any applicable rating criteria.  The 
preponderance of the evidence is against this claim, and it must 
be denied.

Extraschedular evaluation:

The Board also has considered whether the Veteran's claims 
warrant referral for extraschedular consideration.  Under Thun v. 
Peake, 22 Vet App 111 (2008), there is a three-step inquiry for 
determining whether a Veteran is entitled to an extraschedular 
rating.  First, it must be determined whether the disability 
picture is such that schedular criteria are inadequate, i.e., 
whether there are manifestations of impairment that are not 
encompassed by the schedular criteria.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  
Here, comparing the manifestations of the Veteran's low back and 
left knee disabilities with the applicable schedular criteria, 
the Board finds that nature of the manifestations and severity of 
associated impairment (as described by the VA examiners) shown 
throughout are wholly encompassed by the schedular criteria.  
Consequently, the schedular criteria are not inadequate, and 
referral for consideration of an extraschedular rating is not 
necessary.  

Finally, the Board notes that the matter of entitlement to a TDIU 
rating is raised by the record.  Such matter is addressed in the 
remand below.


ORDER

A rating in excess of 20 percent for the Veteran's lumbosacral 
strain prior to April 21, 2010 and/or a rating in excess of 40 
percent for such disability from that date are denied.

A rating in excess of 10 percent for left knee tendonitis is 
denied.


REMAND

Regarding the claim for a compensable rating for right foot 
disability, on April 2010 VA examination, it was noted that X-
rays were sought to determine if there was any abnormality (as 
objective physical examination appeared to be normal).  Chronic 
right foot strain with additional diagnosis pending X-ray 
findings was diagnosed.  The RO readjudicated the matter in June 
2010, noting the April 2010 VA examination findings.  The X-rays 
sought are not mentioned.  As they could reveal arthritis ( a 
factor for consideration in rating the disability at issue), any 
X-ray reports existing (which are constructively of record) must 
be secured.  

Furthermore, as was noted in the Board's May 2009 remand, the 
Veteran testified that in June or July 2008 she was treated at 
the Nurse's Office at school.  She indicated that she had to have 
both feet wrapped with ice packs because of the swelling.  The RO 
was instructed to secure for the record copies of such records.  
A May 2009 letter informed the Veteran of such development and 
provided her a VA Form 21-4142 (Authorization and Consent to 
Release Information) for completion.  She did not respond.  While 
VA has a statutory duty to assist the veteran in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with the VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  As this matter is being remanded anyway, she 
will have further opportunity to provide the necessary release 
for the records that she identified at the January 2009 Travel 
Board hearing.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence requested in connection with an original 
claim is not furnished within one year of the request, the 
claim will be considered abandoned.  She is further 
advised that if VA is unable to secure private records of 
her treatment, it is ultimately her responsibility to 
ensure that such records are received.

As was noted, this appeal is from the initial rating assigned 
with the award of service connection.  Therefore, staged ratings 
are for consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a request 
for TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate "claim" for benefits,  
but rather, can be part of a claim for increased compensation.  
In other words, if the claimant or the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.  Id. 453-54.  Here, the Board notes that the  
assignment of a 40 percent schedular rating for the Veteran's 
service-connected low back disability coupled with an overall 
combined rating of 70 percent for all service connected 
disabilities (and argument regarding the impact of the Veteran's 
disabilities on her ability to work) raises an inferred claim for 
TDIU.  As the RO has not developed or adjudicated the matter of 
whether the Veteran is entitled to TDIU, under Rice, the Board 
has no option but to remand for such action.  38 C.F.R. § 4.16.  
The Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the matter must be considered. 

Accordingly, the case is REMANDED for the following:

1.	The RO should ask the Veteran to identify 
all providers of treatment she has 
received for her right foot disability 
since September 2007 and to provide any 
releases needed to secure records of 
private treatment.  The RO should secure 
for the record copies of complete clinical 
records (those not already associated with 
the claims file) of all treatment 
identified, to specifically include 
records of right foot treatment from her 
school's Nurse's Office.  Whether or not 
the Veteran responds, the RO should secure 
for the record copies of the April 2010 VA 
X-rays taken of her feet.  The RO should 
review additional records received, and 
arrange for any further development if 
needed.

2.	The RO should provide the Veteran with a 
TDIU application form for her completion, 
and send her a VCAA notice letter 
notifying her and her representative of 
what is necessary to substantiate a claim 
for TDIU.  The Veteran and her 
representative should have opportunity to 
respond.

3.	The RO should then readjudicate the matter 
of the rating for the Veteran's right foot 
disability.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
afford the Veteran and her representative 
the opportunity to respond.  This matter 
should then be returned to the Board, if 
in order, for further review.

4.	The RO should also adjudicate the matter 
of the Veteran's entitlement to a TDIU 
rating (after all development is complete 
to include arranging for a VA examination, 
if necessary).  She should be notified of 
the determination.  If it is not 
favorable, and if she timely files a 
notice of disagreement, the RO should 
issue an appropriate SOC in the matter and 
afford the Veteran and her representative 
the opportunity to respond.  If this 
occurs, the case should be returned to the 
Board, if in order, for further appellate 
review.

The purpose of the remand for TDIU is to ensure compliance with 
the instructions of the Court in Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires that 
all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


